                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                       :
TONYA A. MACKIN
                                       :

      v.                               :   Civil Action No. DKC 16-3923

                                       :
CHARLES SCHWAB & CO., INC.
                                       :

                            MEMORANDUM OPINION

      Defendant Charles Schwab & Co. (“Defendant”) filed a motion

to   dismiss   or,   in   the    alternative,     to   compel    attendance   at

deposition and impose sanctions in this Fair Labor Standards Act

(“FLSA”) case on February 2, 2019.         (ECF No. 38).        The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.      Local     Rule   105.6.     For    the   following    reasons,

Defendant’s motion to dismiss will be granted and Plaintiff’s

complaint will be dismissed.

I.    Background1

      The court issued a Memorandum Opinion and Order on August 21,

2018, directing Plaintiff to arrange her deposition within 28 days.

(ECF No. 31).     Plaintiff emailed Defendant on September 10, 2018




      1
      Additional recitation of the factual background can be found
in the court’s prior memoranda addressing Defendant’s previous
motions for sanctions (ECF Nos. 18, 24, 36) and show cause order
directing Plaintiff to show cause why her complaint should not be
dismissed (ECF No. 28).
indicating her dates of availability and intent to schedule a

deposition at a time convenient to both parties. (ECF No. 33).

After Defendant failed to respond to Plaintiff’s email and both

parties requested sanctions, the court issued another memorandum

opinion and order on January 8, 2019 directing the parties to

schedule Plaintiff’s deposition within twenty-eight (28) calendar

days.     (ECF Nos. 36 & 37).

        Defendant emailed Plaintiff a notice of deposition on January

15, 2019 and told Plaintiff the deposition would take place on

February 5, 2019.       (ECF No. 38-3, at 6).     Plaintiff responded via

email four days later, on January 19, 2019, stating that she was

unavailable on February 5, 2019.         (Id.).   Defendant responded to

Plaintiff on the same day, suggesting that the deposition take

place on February 19 or 20, 2019, and asking Plaintiff to confirm

her availability on those days.      (Id., at 5).     Plaintiff responded

to Defendant on the same date stating that she would “get back to

[Defendant] with a date and time” that she was available.            (Id.).

Defendant responded to Plaintiff on January 21, 2019, asking

Plaintiff to “provide a number of available dates and please do so

promptly.”     (Id.).     Defendant again inquired about Plaintiff’s

availability via email on January 23, 2019.           (Id., at 4).     Once

more, Defendant emailed Plaintiff on January 30, 2019, noting

Plaintiff’s lack of response and stating its intent to seek the

court’s assistance because it believed Plaintiff was refusing to


                                     2
appear.    (Id., at 3).   Plaintiff responded to Defendant on the

same date, stating that she would have to provide her dates of

availability at an unspecified point in the future because she had

“appointments and other commitments already scheduled and . . .

had unexpected changes come up as well.”          (Id.).    Defendant

responded to Plaintiff on the same date, stating that, due to the

court’s January 8, 2019 order, the deposition must take place

“within a particular time period.”       (Id., at 2).   In this email

and a follow-up email dated February 1, 2019, Defendant signaled

its intent to seek the court’s assistance because Plaintiff would

not provide Defendant with her dates of availability.      (Id.).

II.   Analysis

      Defendant seeks to sanction Plaintiff pursuant to Federal

Rules of Civil Procedure 37(b)(2)(A)(v) and 41(b) and Local Rule

105(8).2   (ECF No. 38, at 1).   Defendant asserts that “Plaintiff’s

continued defiance now warrants the sanction of dismissal” because

it is “substantially prejudiced if Plaintiff will not appear for

a deposition.”    (Id., at 3).        Plaintiff has not responded to

Defendant’s motion.




      2The relevant portion of Local Rule 105(8) does not provide
a standard for issuing sanctions, but instead states that motions
for sanctions should “not be filed as a matter of course.” Here,
Defendant complied with Local Rule 105(8) because Defendant filed
its motion for sanctions in response to Plaintiff’s noncompliance
with the court’s January 8, 2019 order.

                                  3
        Rule 37(b)(2)(A) permits a district court to impose certain

punitive measures, up to and including dismissal, on any party who

disobeys a discovery order. “Rule 37(b)(2) gives the court a broad

discretion to make whatever disposition is just in the light of

the facts of the particular case.”            Charles Alan Wright, et al.,

Fed. Prac. & P. § 2289 (3d ed. 2018); see also Camper v. Home

Quality Mgmt. Inc., 200 F.R.D. 516, 518 (D.Md. 2000) (“Federal

district courts possess great discretion to sanction parties for

failure to obey discovery orders.”).             But “[w]hile the imposition

of sanctions under Rule 37(b) lies within the trial court’s

discretion, it is not a discretion without bounds or limits.”

Hathcock v. Navistar Int’l Transp. Corp., 53 F.3d 36, 40 (4th Cir.

1995) (quotation marks and brackets omitted). This is particularly

so when a party requests the severe penalty of dismissal.                   Id.

        Imposition    of     any   sanction      under    Rule     37    requires

consideration of four factors: “(1) whether the non-complying

party    acted   in   bad   faith,   (2)   the   amount    of    prejudice   that

noncompliance caused the adversary, (3) the need for deterrence of

the particular sort of non-compliance, and (4) whether less drastic

sanctions    would    have    been   effective.”          Belk   v.     Charlotte-

Mecklenburg Bd. of Educ., 269 F.3d 305, 348 (4th Cir. 2001).

        Rule 41(b) likewise grants the court authority to dismiss an

action “[i]f the plaintiff fails to prosecute or to comply with

these rules or a court order.”        A request for dismissal under this


                                       4
rule     requires   analysis   of   four   similar    factors:      “(1)    the

plaintiff’s degree of personal responsibility; (2) the amount of

prejudice caused the defendant; (3) the presence of a drawn out

history of deliberately proceeding in a dilatory fashion; and (4)

the    effectiveness   of   sanctions    less   drastic   than     dismissal.”

Hillig v. Comm’r, 916 F.2d 171, 174 (4th Cir. 1990).                   “‘[T]he

[c]ourt will combine the two tests in determining if dismissal is

appropriate under Rules 37[] and 41[]’ because the legal standards

for dismissal under both rules are ‘virtually the same.’”                  Lance

v. Megabus Ne., LLC, No. PWG-16-3459, 2017 WL 3480800, at *2 (D.Md.

Aug. 14, 2017) (quoting Taylor v. Fresh Fields Markets, Inc., No.

94-0055-C, 1996 WL 403787, at *2 (W.D.Va. June 27, 1996)).

        Plaintiff indicated an intent to comply with the court’s

January 8, 2019 order by stating in an email to Defendant that she

would    “get   back   to   [Defendant]    with   a   date   and    time”    of

availability.       (ECF No. 38-3, at 5).       However, Plaintiff failed

actually to provide Defendant with a single date of availability.

Although Plaintiff indicated in a later email to Defendant that

“the staffing situation at [her] place of employment” may prohibit

her from taking time off to attend a deposition, she failed to

provide Defendant with any indication of when the circumstances

constraining her availability may change or reach out to the court

to request an extension of the deadline to complete her deposition.

(Id., at 3). Due to Plaintiff’s silence and limited communication,


                                     5
Defendant     was    unable    to    schedule      or     conduct     Plaintiff’s

deposition.        Thus, Plaintiff acted in bad faith by failing to

comply with the court’s order to schedule her deposition by

February 5, 2019.

     It is also likely that Defendant is prejudiced by Plaintiff’s

lack of compliance.       The parties previously engaged in a lengthy

discovery battle over Plaintiff’s lack of responses and minimal

responses to Defendant’s request for production of documents and

interrogatories.        (See   ECF    No.   28).        Plaintiff’s    inadequate

responses     to    Defendant’s      interrogatories        and     requests   for

production of documents, combined with Plaintiff’s recent refusal

to schedule a deposition, have prevented Defendant from learning

about Plaintiff’s case theory or the witnesses and experts she

plans to call at trial.        As a result, Defendant has been unable to

evaluate the merits of Plaintiff’s claim and prepare its defense.

See Rogler v. Phillips Bldg. Mental Retardation Program, 126 F.R.D.

509, 514 (D.Md. 1989), aff’d, 898 F.2d 147 (4th Cir. 1990) (“[T]he

nature of the noncompliance by plaintiff, and the effect upon

defendants’ ability to defend in this case in the absence of the

discovery from plaintiff . . . and in the face of plaintiff’s

refusal to specify certain of her claims, make it necessary, in

fairness to defendants, that this Court at this time grant their

motion to dismiss[.]”) (internal quotations omitted).




                                        6
     As for the need to deter future noncompliance, it is evident

that Plaintiff requires such deterrence based on her continued

defiance of the court’s orders.

     Lastly, dismissal is the only sanction that would effectively

deter Plaintiff’s potential future noncompliance.       Although the

sanction of dismissal is to be used sparingly, it is appropriate

here because Plaintiff’s continued noncompliance “represents bad

faith and callous disregard for the authority of the district court

and the Rules.”    Mut. Fed. Sav. & Loan Ass’n v. Richards & Assocs.,

Inc., 872 F.2d 88, 92 (4th Cir. 1989).        “Pro se litigants are

entitled to some deference from courts[,] [b]ut they as well as

other litigants are subject to the time requirements and respect

for court orders without which effective judicial administration

would be impossible.”     Ballard v. Carlson, 882 F.2d 93, 96 (4th

Cir. 1989).

     According to the court’s original scheduling order in this

case, the discovery period should have closed on March 15, 2018.

(ECF No. 16).     Plaintiff’s unresponsiveness and noncompliance has

prolonged discovery for over a year.     The court warned Plaintiff

on three previous occasions that her claim could be dismissed if

she continued to refuse Defendant’s discovery requests or defy the

court’s orders.     (See ECF Nos. 18, at 3; 31, at 2; 24, at 6).

Nevertheless, Plaintiff continued to flout Defendant’s discovery

requests or provide only the minimal compliance necessary for her


                                   7
claim to survive.        Noting Plaintiff’s pro se status, the court

previously issued lesser sanctions against Plaintiff to mitigate

the   prejudice    her   inadequate   discovery    responses   caused   to

Defendant.   (See ECF No. 36, at 8) (“In the event that Plaintiff’s

case proceeds to an adjudication on the merits, according to Rule

37(b)(2)(A)(ii),     Plaintiff   will     be   barred   from   introducing

evidence that was not already provided to Defendant through initial

disclosures or discovery.”).          Still, Plaintiff’s noncompliance

continues.   Accordingly, Defendant’s motion to dismiss will be

granted and Plaintiff’s complaint will be dismissed.3



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




      3Defendant argues that “[i]n the alternative, Plaintiff
should be ordered to appear for deposition on a date convenient
for, and selected by, Defendant . . . [and] ordered to pay
Defendant’s attorney’s fees incurred in having to file this
[m]otion.” (ECF No. 38, at 4). Because Defendant’s request for
dismissal will be granted, Defendant’s alternative request will
not be evaluated.

                                      8
